Citation Nr: 0104671	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-28 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left tibia and fibula.

ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


REMAND

The veteran served on active duty from June 1992 to October 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim and redefines the 
obligations of VA with respect to the duty to assist.  For 
the reasons stated below, the Board finds that additional 
development is necessary for a full and fair determination of 
the veteran's case.

In the instant case, the Board notes that the last 
examination conducted for the disability at issue was in 
March 1995.  Since this examination was performed almost six 
years ago, the Board is of the opinion that the evidence may 
not accurately reflect the current nature and severity of the 
veteran's service-connected disabilities.  In this regard, 
the Board notes that, in his June 1996 VA Form 9, Appeal to 
Board of Veterans' Appeals, the veteran complained of 
constant pain, problems walking, and very little motion from 
the "ankle and leg joint."

Furthermore, the Board notes that the March 1995 VA 
examination was conducted prior to the decision of the United 
States Court of Appeals for Veterans Claims (Court) in DeLuca 
v. Brown, 8 Vet. App. 202 (1997).  In this case, it was held 
that when evaluating disabilities of the musculoskeletal 
system the examinations must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40 and 4.45.  Thus, a VA 
examination report must provide detailed information -- not 
only with regard to any functional loss, but any limitation 
of function due to pain, weakness, fatigability, and 
incoordination, pain on use and movement of the joint 
affected during flare-ups -- in order to permit an equitable 
evaluation of the veteran's claim.  See DeLuca at 206.  

In his June 1996 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran reported that he had been in receipt of 
continuous treatment for his ankle since his evaluation at 
the VA Medical Center in Sepulveda and that he had been 
advised that his condition had worsened.  The RO thereafter 
obtained medical records from this facility for the period 
from March 1998 to March 2000.  These treatment records 
contain no entries pertaining to the veteran's lower left 
extremity.

The evidence on file reflects that the RO arranged for the 
veteran to be scheduled for a new examination in May 2000, 
and that he failed to appear for the scheduled examination.  
However, a Supplemental Statement of the Case which the RO 
issued in June 2000 was returned by the postal service as 
undeliverable.  Since the notice to report for examination 
was sent to the same address, it is likely that the veteran 
did not receive this communication.  In August 2000 the RO 
attempted to obtain address information for the veteran from 
the postmaster, but the response was that the forwarding 
order for the veteran had expired.  However, since the 
veteran is in receipt of on-going treatment at a VA medical 
facility, the RO should contact this facility for address 
information.

The Board notes that it has been held that a claim placed in 
appellate status by disagreement with the original or initial 
rating award (service connection having been allowed) but not 
yet ultimately resolved, as is the case here with the 
residuals of a fracture of the left tibia and fibula, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Since the veteran's claims for compensable evaluations 
are from an initial rating award, the concept of "staged 
ratings," applies in the instant case.

38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.655 addresses 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  That regulation at (a) provides that, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  However, 
when the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for increase, the claim 
shall be denied.  Pursuant to Fenderson, the veteran's claim 
constitutes an original claim, not a claim for increase.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
due process, the case is REMANDED for the following action:

1. The RO should contact the VA medical 
facility where the veteran was 
receiving on-going care at least 
until March 2000 and request that 
this facility provide complete 
treatment records for the veteran 
for the period prior to March 1998 
and from March 2000 onward.  The VA 
medical facility should also be 
requested to provide address 
information for the veteran.

2. If a current address can be obtained 
for the veteran, the RO should 
request the veteran to identify all 
medical care providers who have 
treated him for residuals of 
fracture of his left tibia and 
fibula since his discharge from 
service.  After securing any 
necessary authorization for release 
of medical information, the RO 
should obtain copies of all records 
(not previously submitted or 
obtained) for association with the 
claims folder.

3. If a current address can be obtained 
for the veteran, the RO should once 
again arrange for the veteran to be 
scheduled for an examination to 
determine the nature and severity of 
the service-connected residuals of a 
fracture of the left tibia and 
fibula.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination of the veteran.  The 
examiner should identify all 
symptoms attributable to the 
fracture of the left tibia and 
fibula and describe the severity of 
each symptom.  The examiner should 
note whether there are any signs of 
instability, muscle wasting, 
atrophy, weakness, or length 
discrepancy and state whether the 
residuals of the left tibia and 
fibula fracture result in any 
limitation of function due to pain.

4. The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the 
processing of this case in light of 
the changes in the law, the RO 
should refer to VBA Fast Letters 00-
87 (November 17, 2000), 00-92 
(December 13, 2000), and 01-02 
(January 9, 2001), as well as any 
pertinent formal or informal 
guidance that is subsequently 
provided by VA, including, among 
other things, final regulations and 
General Counsel precedent opinions.  
Any binding and pertinent court 
decisions that are subsequently 
issued also should be considered.

5. After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the veteran's claim.  
If the benefit sought on appeal 
remains denied, the appellant should 
be provided with a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


